 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     LISA M. CARRARA,                                  )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:18-cv-01107-GMN-DJA
 5
            vs.                                        )
 6                                                     )                      ORDER
     NANCY A. BERRYHILL, Acting                        )
 7   Commissioner of Social Security,                  )
                                                       )
 8                         Defendant.                  )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation of the Honorable United

12   States Magistrate Judge Carl W. Hoffman, (ECF No. 17), which states that Plaintiff Lisa M.
13   Carrara’s (“Plaintiff”) Motion to Remand, (ECF No. 14), should be denied and that the

14   Commissioner’s Cross-Motion to Affirm, (ECF No. 15), should be granted.
15          A party may file specific written objections to the findings and recommendations of a
16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18   determination of those portions to which objections are made. Id. The Court may accept, reject,
19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

20   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
21   not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

23   that a district court is not required to review a magistrate judge’s report and recommendation
24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
 1         Here, no objections were filed, and the deadline to do so has passed.
 2         Accordingly,
 3         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 17), is
 4   ACCEPTED and ADOPTED in full.
 5         IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand, (ECF No. 14), is
 6   DENIED and that the Commissioner’s Cross-Motion to Affirm, (ECF No. 15), is GRANTED.
 7                     20 day of August, 2019.
           DATED this ___
 8
 9                                               ___________________________________
                                                 Gloria M. Navarro, Chief Judge
10                                               United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
